WIGGINTON, Judge.
Appellants, employer/carrier, appeal the judge of compensation claims’ award of permanent total disability benefits to appel-lee. Appellee cross-appeals the denial of his claim for temporary disability benefits for the months of February and March 1989. We affirm the award of permanent total disability benefits but remand for further proceedings on the issue raised on cross-appeal.
Appellee suffered a work related accident on January 9, 1987 and has not successfully worked since that date. Competent substantial evidence supports the JCC’s award of permanent total disability benefits to appellee from May 17, 1989 and continuing. The denial of appellee’s claim for temporary disability benefits for February and March 1989 “based upon a lack of evidence to establish same” is unclear in light of the evidence obviously accepted by the JCC that appellee’s compensable condition has rendered him unable to work and that a job search would be futile. Consequently, we remand for either clarification of the JCC’s rationale for denying the claim or for further consideration of the claim.
AFFIRMED in part but REMANDED for further proceedings consistent with this opinion.
SMITH and BARFIELD, JJ., concur.